Citation Nr: 1206970	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-39 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus, type II, with erectile dysfunction.

2.  Entitlement to service connection for sleep apnea, as secondary to the service-connected diabetes mellitus, type II, with erectile dysfunction.

3.  Entitlement to service connection for a neurological disorder of the upper extremities, to include peripheral neuropathy and carpal tunnel syndrome, as secondary to the service-connected diabetes mellitus, type II, with erectile dysfunction.

4.  Entitlement to an increased evaluation for diabetes mellitus, type II, with erectile dysfunction, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Specifically, in February 2006, the RO continued a 20 percent evaluation for the service-connected diabetes mellitus, type II, with erectile dysfunction.  In February 2008, the RO denied service connection for hypertension, as secondary to the service-connected diabetes mellitus, type II, with erectile dysfunction.  In April 2009, the RO denied service connection for sleep apnea and bilateral upper extremity peripheral neuropathy, both as secondary to the service-connected diabetes mellitus, type II, with erectile dysfunction.  

In addition, in January 2007, the RO denied service connection for PTSD.  The Veteran perfected his appeal of this claim by submitting a substantive appeal.  Subsequently, in a June 2010 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation, effective May 1, 2006.  As the Veteran has not initiated an appeal of the rating or effective date assigned to this now service-connected disability, the PTSD issue is not in appellate status.

In October 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims folder.  According to the transcript, the Board would keep the record open for a period of 60 days to allow the Veteran and his representative time to submit additional evidence.  See Hearing Transcript at 2.  The Board notes, however, that no additional evidence has been submitted.

The issues of entitlement to service connection for a back disability, hiatal hernia, a bilateral knee disability, a shoulder disability, a bilateral hip disability, a stomach disability, irritable bowel syndrome, and glaucoma-as well as service connection for depression, as secondary to a service-connected disability-have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for sleep apnea and a neurological disorder of the upper extremities, both as secondary to the service-connected diabetes mellitus, type II, with erectile dysfunction-as well as the issue of entitlement to an increased evaluation for the service-connected diabetes mellitus-are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Medical evidence of record shows that the Veteran's hypertension is a complication of his service-connected diabetes mellitus, type II, with erectile dysfunction. 


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his hypertension is proximately due to, or the result of, his service-connected diabetes mellitus, type II, with erectile dysfunction.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with regard to the hypertension claim on appeal, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection 

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the Veteran contends that his current hypertension was caused, or has been aggravated, by his service-connected diabetes mellitus, type II, with erectile dysfunction.

VA treatment records reflect that the Veteran was diagnosed with diabetes as early as 1993.  The Veteran maintains that he was diagnosed with hypertension in 1999 or 2000.  VA treatment records dated from February to November 2005 show that the Veteran was taking anti-hypertensive medication.  However, an April 2006 private treatment record was the first to note an assessment of hypertension.  

A July 2007 VA examination report contains a diagnosis of essential hypertension.  The examiner noted that there was "no evidence of nephropathy to suggest [the Veteran's] hypertension is secondary to the diabetes."  

A February 2009 VA examination report also contains a diagnosis of essential hypertension, although the VA examiner did not review the claims file or offer any rationale for his medical conclusion.  
 
The most recent VA examination occurred in March 2010.  The Veteran reported that he had been diagnosed with diabetes in 1994 and hypertension in 2000.  The examiner diagnosed hypertension and determined that this condition is a complication of the Veteran's diabetes.  As for rationale, he wrote "duration of the veteran's diabetes; Veteran's diabetes has been poorly controlled; [and] onset of the complication in relation to the onset of diabetes."  

In this case, the Board can find no basis on which to assign greater probative value to either the July 2007 VA examiner's negative opinion or the March 2010 VA examiner's favorable opinion.  Both contain clear rationales for their positions, although neither reviewed the claims file.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  Here, the Board finds that the medical evidence is in relative equipoise as to whether the Veteran's hypertension was caused, or aggravated, by his service-connected diabetes mellitus.  After resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the claim for service connection for hypertension, as secondary to the service-connected type II diabetes mellitus.  


ORDER

Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus, type II, with erectile dysfunction, is granted.


REMAND

Sleep Apnea

The Veteran was diagnosed with sleep apnea by sleep study in 2007.  

In February 2009, he underwent a VA examination.  The examiner considered the Veteran's statement that he was told by another veteran that diabetes causes sleep apnea but that he was not told by his medical providers that diabetes caused his sleep apnea.  The examiner determined that the Veteran's sleep apnea was not caused by, or a result of, his service-connected diabetes mellitus, type II, with erectile dysfunction.  According to the examiner, research of literature does not show that diabetes mellitus causes sleep apnea.  

The Board notes that the VA examiner did not review the claims file, which includes internet articles submitted by the Veteran showing a link between sleep apnea and diabetes.  Furthermore, the examiner did not offer an opinion as to whether the Veteran's service-connected diabetes mellitus aggravates his sleep apnea.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board remands this issue for another VA examination and opinion as to whether the Veteran's sleep apnea has been caused, or aggravated, by his service-connected diabetes mellitus.

Neurological Disorder of the Upper Extremities

A November 2006 VA examination report shows that the Veteran's hands and fingers were warm to touch.  Peripheral pulses were 2+ bilaterally.  Monofilament, vibratory, and position sense were intact bilaterally.  Grip strength was 5/5 bilaterally.  There was no difficulty in performing opposition of thumb to fingers.  There was no atrophy of muscle.  

A September 2007 occupational therapy records shows that there was decreased light touch and hot cold sensation in the Veteran's right upper extremity and decreased light touch sensation in his left upper extremity.  The Veteran was diagnosed with carpal tunnel syndrome in both hands.  

In September 2008, the Veteran complained that his hands and fingers were numb (with the right extremity being greater than his left extremity).

A February 2009 VA examination report shows that the Veteran reported numbness and tingling in his upper extremities.  Monofilament sensation was decreased starting at his shoulders down to his fingertips bilaterally.  Reflexes were hypoflexic but symmetrical bilaterally.  The diagnosis was stage II carpal tunnel syndrome of both upper extremities and right ulnar nerve neuropathy.  The examiner stated that these diagnoses were not caused by the Veteran's diabetes.  The examiner explained that research of literature does not show that diabetes causes carpal tunnel syndrome.  

The Board finds, however, that this February 2009 medical opinion is inadequate because the examiner did not offer an opinion as to whether the Veteran's diabetes aggravates the diagnosed conditions.  See id.  Therefore, another VA examination and opinion as to whether any current neurological disorder of the Veteran's upper extremities, to include carpal tunnel syndrome and peripheral neuropathy, has been caused, or aggravated, by his diabetes.

Diabetes Mellitus

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119.

The medical evidence of record clearly establishes that the Veteran requires the daily use of insulin and a restricted diet for diabetic control.  Control of his blood sugars is not optimal, and his medications have been repeatedly adjusted in an attempt to gain better control.  

However, it is unclear whether regulation of activity, required for assignment of the next higher schedular evaluation of 40 percent, is present.  The regulation of activities, defined in the Schedule as "avoidance of strenuous occupational and recreational activities" is tied to control of blood sugar, and not to physical capacity.  Strenuous activity can lead to fluctuation of blood sugar levels and trigger episodes of ketoacidosis or hypoglycemia.

According to the medical evidence of record, an August 2007 VA treatment record indicates that the Veteran received exercise counseling.

A November 2005 VA examination report shows that the Veteran denied ever being hospitalized for his diabetes.  He weighed 246 pounds.  When asked about restriction of activities due to diabetes, he stated that his activities "are very limited anyway because of the chronic cervical condition" and that "he is just not able to be very physically active."  The Veteran saw his diabetic care provider every six months.

In an April 2006 statement, Dr. S.A. noted that the Veteran's diabetes required "insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic health care provider."

However, a November 2006 VA examination report shows that the Veteran denied any episodes or hospitalization for ketoacidosis or hypoglycemic reactions.  He saw his diabetic care provider every six months.  He denied any limitations in ability to care for activities of daily living, any limitation on recreational activity, and any bladder or bowel impairments secondary to diabetes.  The diagnosis was uncontrolled insulin dependent diabetes mellitus with evidence of diabetic nephropathy per laboratory results.  

February 2007 VA treatment records indicate that the Veteran had experienced two hypoglycemic reactions.  He was advised to monitor his blood sugar regularly, increase his activity, and exercise 3-4 times per week "to help control blood sugar."  He was again advised to exercise "to help control blood sugar" in August 2007.
An April 2007 VA examination report shows that the Veteran denied any ketoacidosis or glycemic reactions, although he reported problems with his blood sugar dropping into the 50's.  He visited his diabetic provider once every six months.  He denied any loss of bowel or bladder control.  With respect to restriction of activities, the Veteran stated that he did not exercise because of severe arthritic and ankylosing spondylosis.  He denied any restriction of activities because of his diabetes.  The Veteran did state, however, that he was "afraid that his blood sugar might drop if he should exercise."  There was no evidence of nephropathy.

In an February 2008 statement, Dr. T.N. noted that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  However, a September 2008 VA treatment record indicates that Dr. T.N. advised the Veteran to lose weight and exercise.

A February 2009 VA examination report shows that the Veteran denied any hypoglycemic reactions or episodes of ketoacidosis as well as any hospitalizations due to diabetes.  He stated that a side effect of his insulin injections was hypoglycemia with over-exertion.  He also claimed that his activities were restricted "on account of his diabetes or he will otherwise have hypoglycemic reactions."  He saw his diabetic care provider every three months.  He denied bowel or bladder impairment.

A March 2010 VA examination report shows that the Veteran denied any diabetes related hospitalization, episodes of hypoglycemia, or ketoacidosis reactions.  He also denied any symptoms of nephropathy.  The examiner noted that there was no restriction of activities.  

An April 2010 VA treatment record indicates that the Veteran had gained weight.  He was advised to exercise.

In July 2010, the Veteran submitted an undated statement from Dr. T.N., which noted that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  He wrote that the "patient needs regular exercise to improve his diabetic control.  Patient can perform regular mild exercise as tolerated because of his ankylosing spondylitis/hip and leg pain on walking."

However, in an October 2010 statement, Dr. T.N. noted that the Veteran's diabetes required insulin, restricted diet, and regulation of activities.  He wrote "no strenuous exercise to prevent hypoglycemia/extra snacks if having extra activities."

Because there is conflicting medical evidence regarding whether regulation of activity is necessary, a new VA examination should be provided to address this issue.  It is also unclear as to whether a separate compensable evaluation for diabetic nephropathy is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Lastly, the claims file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  Those records have not been associated with the Veteran's claims file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Although the record indicates that the primary diagnosis upon which the grant of SSA disability benefits was based is ankylosing spondylosis, the record is unclear as to whether any other disabilities played at least some part in the SSA's decision to award disability benefits to the Veteran.  These records must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA any additional medical and administrative records relied upon in granting benefits to the Veteran.  Copies of all such documents should be associated with the claims folder.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available. 

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his sleep apnea.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the examination report.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that the Veteran's sleep apnea was caused, or aggravated (permanently worsened beyond normal progression), by his service-connected diabetes mellitus.  [If the Veteran is found to have sleep apnea that is aggravated by his diabetes, the examiner should quantify the approximate degree of aggravation.]  In answering this question, the examiner should address the internet research provided by the Veteran.  

Complete rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  
3. Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any currently-diagnosed neurological disorder of the upper extremities, to include carpal tunnel syndrome and peripheral neuropathy.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the examination report.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  

The examiner should opine as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any currently-diagnosed neurological disorder of the Veteran's upper extremities (to include carpal tunnel syndrome and peripheral neuropathy) was caused, or aggravated (permanently worsened beyond normal progression), by his service-connected diabetes mellitus.  [If the Veteran is found to have a neurological disorder of the upper extremities that is aggravated by his diabetes, the examiner should quantify the approximate degree of aggravation.]  

Complete rationale should be provided for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4. In addition, schedule the Veteran for an appropriate VA examination to ascertain the current nature and extent of his service-connected diabetes mellitus, type II, with erectile dysfunction.  The claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the examination report.  Any indicated diagnostic tests and studies must be accomplished. 

All pertinent symptomatology and findings must be reported in detail.  In particular, the examiner should opine as to:

a. whether the Veteran has diabetic nephropathy; 

b. whether the Veteran's diabetes requires regulation of activities (e.g., whether the Veteran must avoid strenuous occupational and recreational activities because of his diabetes mellitus); 

c. whether there have been any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the past year.  If so, the examiner should note the number of any such episodes per year that required hospitalizations and the number of any such episodes per month that required visits to a diabetic care provider.  

d. whether, in addition to loss of erectile power, the Veteran also has penis deformity.  

A complete rationale for all opinions must be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Then, readjudicate the claims remaining on appeal-including service connection for sleep apnea, as secondary to the service-connected diabetes mellitus, type II, with erectile dysfunction; service connection for a neurological disorder of the upper extremities (to include peripheral neuropathy and carpal tunnel syndrome), as secondary to the service-connected diabetes mellitus, type II, with erectile dysfunction; and an increased rating greater than 20 percent for the service-connected diabetes mellitus, type II, with erectile dysfunction.  

If any of these benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


